department of the treasury internal_revenue_service washington d c jul jo99 sin - no third party contacts contact person d number telephone number legend x y a b c x y z dear sir or madam this refers to your rulings request relating to sec_507 and sec_4940 through of the internal_revenue_code the code x is exempt under sec_501 of the code and a private_foundation described in sec_509 x was created and operated to pursue the charitable interests of a and her late husband b the market_value of x's assets as of date was x dollars upon the death of a x will receive the assets remaining in the a_trust created under b's will after payment of expenses and any applicable taxes c asserted that she was entitled to be named a trustee of x in accordance with discussions after the death of b a dispute arose between c the only child of a b and the trustees of x which she had with her father prior to his death while x's trustees disagree with c's assertions they reached an agreement with c to resolve the dispute in order to avoid a continuing dispute over the governance of x which would result in the incurrence of legal fees and other expenses thereby reducing the assets available for charitable purposes the resolution also furthers the charitable purpose of x since it provides for the creation of an endowment for y the new foundation created by c to use to make charitable gifts the significant components of the agreement are the following bor page within days after the date the irs issues the rulings requested herein and assuming y is determined to be exempt under sec_501 of the code x will transfer to y cash and marketable_securities having an aggregate value of y doilars the initial settlement transfer upon receipt by x of the assets from the a_trust x will transfer to y an amount not to exceed of the amount which x receives from the a_trust equal to y dollars adjusted by the increase in the united_states government consumer_price_index for all urban consumers from date through the end of the calendar_year prior to the death of a the final settlement transfer y has applied for and received recognition of exemption under sec_501 of the code y is classified as a private_foundation described in sec_509 y is not controlled by x and does not include the current trustees of x sec_507 of the code provides that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if-- such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribe of its intent to accomplish such termination or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is liable for the tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes a tax on each organization which terminates its private_foundation_status under sec_507 sec_1_507-1 of the income_tax regulations the regulations provides that if private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its private_foundation_status under sec_507 a sec_1_507-3 c of the regulations provides in part that a transfer of assets is described in sec_507 if pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the terms other adjustment organization or reorganization include any partial is made by a private_foundation to another private_foundation it page liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 a such transfer must nevertheless satisfy the requirements of any pertinent provisions of chapter sec_1_507-4 of the regulations provides that private_foundations which make transfers described in sec_507 b are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this section the transferee organization shall not be treated as a newly created organization a transferee organization to which this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of this paragraph sec_1_507-3 i of the regulations provides that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount determined as follaws such amount shall be an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value shall be determined as of the time of transfer sec_1_507-3 ii of the regulations provides that notwithstanding i of this subparagraph a transferee organization which is not effectively controlled within the meaning of sec_1_482-1 a directly or indirectly by the same person or persons who effectively control the transferor organization shall not succeed to an aggregate tax_benefit in excess of the fair_market_value of the assets transferred at the time of transfer sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_4940 of the code imposes on a private_foundation with respect to the carrying on of its activities a tax equal to of its net_investment_income for the taxable_year sec_4941 of the code provides for the imposition of a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_53_4946-1 a of the foundation and similar excise_tax regulations also the regulations provides that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 c other than an organization described in sec_509 page sec_4944 of the code provides generally for the imposition of a tax on a private_foundation and a foundation_manager if investments are made in such a manner as to jeopardize the carrying out of the foundation's exempt purposes sec_4945 of the code imposes a tax on each taxable_expenditure as defined in sec_4945 of the private_foundation sec_4945 of the code provides that the term taxable_expenditure means an amount_paid or incurred by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure_responsibility with respect to such grants in accordance with sec_4945 of the code sec_53_4945-5 c of the regulations provides that if a private_foundation makes a grant described in sec_4945 d to a private_foundation which is exempt from taxation under sec_501 a for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding taxable years is reasonably apparent to the grantor that before the end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the grantor may then allow such reports to be discontinued only if it the proposed transactions involve a private foundation's transfer of part of its assets for capital endowment of an entity that qualified for exemption under sec_501 c of the code and not a notification of its termination as a private_foundation accordingly the proposed transfer is not a transfer described in sec_507 of the code which is subject_to tax under sec_507 in addition and as long as y will qualify for exemption under sec_501 of the code the transfer of x's assets to y will constitute a distribution for a charitable purpose and will not adversely affect the exempt status of x nor will it be treated as investment_income an act of self-dealing a jeopardizing investment or taxable_expenditure within the meaning of sec_4940 sec_4941 sec_4944 and sec_4945 based on the foregoing we rule as requested as follows neither the initial settlement transfer nor the final settlement transfer will result in the termination of x as a private_foundation under sec_507 of the code neither the initial settlement transfer nor the final settlement transfer will result in any_tax to x under sec_507 c of the code the initial settlement transfer will not result in the transfer pursuant to section big_number a or from x to y of the tax_attributes in excess of the fair_market_value of the assets transferred at the time of transfer the initial settlement transfer and the final settlement transfer will not constitute acts of self-dealing under sec_4941 of the code the initial settlement transfer and the final settlement transfer will not result in a tax on investment_income under sec_4940 of the code the initial settlement transfer and the final settlement transfer will not be 20s page jeopardizing investments under sec_4944 of the code if x exercises the expenditure_responsibility for transfers for endowments set forth in sec_53_4945-5 of the regulations with respect to the initial settlement transfer and with respect to the final settlement transfer then the initial settlement transfer and the final settlement transfer respectively will not be taxable_expenditures under sec_4945 of the code the initial settlement transfer and the final settlement transfer will not adversely affect x's exemption from federal_income_tax under sec_501 of the code if reasonable in amount x's payment of legal accounting and other expenses incurred to reach the settlement with c and to implement the initial settlement transfer and the final settlement transfer will not be taxable_expenditures under sec_4945 of the code we are informing your key district of this ruling please keep a copy of it in your permanent records we express or imply no opinion as to the federal tax consequences of the transactions under any other provisions of the code this ruling is directed to the organization that requested it precedent sec_6110 j of the code provides that it may not be used or cited by others as sincerely gigned robert hares robert c harper jr chief exempt_organizations technical branch
